                   Case 20-10343-LSS           Doc 5284        Filed 06/09/21         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    BOY SCOUTS OF AMERICA AND                                    Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC1
                                                                 (Jointly Administered)
                     Debtors.


                                   FOURTH MEDIATORS’ REPORT

             The Mediation Parties are currently engaged in ongoing in-person and virtual mediation

sessions in New York City, which sessions have included the Debtors, the Ad Hoc Committee of

Local Councils, the Tort Claimants’ Committee, the Coalition, the Future Claimants’

Representative, and the Insurance Companies.

             The Debtors have requested that, in light of the Mediation Parties’ settlement discussions,

all matters scheduled for hearing on Friday, June 11, 2021 be adjourned to a date to be determined

and that the June 11, 2021 hearing be treated as a status conference. The Mediators support the

Debtors’ request.




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
                  Case 20-10343-LSS             Doc 5284         Filed 06/09/21        Page 2 of 2




    Dated: June 9, 2021                                     /s/ Kevin J. Carey
                                                            Hon. Kevin J. Carey (Ret.), Mediator



                                                             /s/ Timothy V.P. Gallagher
                                                            Timothy V.P. Gallagher, Mediator2




2
    Due to a previously scheduled conflict, Mr. Paul A. Finn was unable to attend today’s mediation sessions.
